       Case 1:19-cv-02361-ALC-GWG Document 65 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                              4/24/2020
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X

 KEISHA ROBINSON, ET AL.,

                                     Plaintiffs,
                                                                        1:19-cv-02361 (ALC)
                        -against-
                                                                        ORDER
 US DEPT. JUSTICE US DEA, ET AL.,

                                     Defend ants.
 ---------------------------------------------------------     X


ANDREW L. CARTER, JR., United States District Judge:

          The Court is in receipt of Defendants' letter dated April 23, 2020, requesting that the

stay in      this     matter    be    extended       sixty      days    and   that    the      deadline     for

Defendants' anticipated motions to dismiss be June 26, 2020. Defendants' request is hereby

GRANTED. The Court previously ordered Plaintiffs to submit a Status Report by April 10,

2020. The Court ORDERS that Plaintiffs submit a Status Report to the Court by

June 10,      2020, updating the Court on whether new counsel has been found for the minor

Plaintiffs. For the benefit of Plaintiff Keisha Robinson, the Court notes that pro se litigants are

temporarily permitted to submit filings via email, as well as by mail and in person. (See Standing Order

In Re: Coronavirus/COVID-19 Pandemic, dated April 1, 2020; https://nysd.uscourts.gov/prose).

          Within 5 days of the date of this Order, counsel for Defendants shall mail a copy of this

Order to Plaintiffs            and          file             proof       of          service          on

ECF.

SO ORDERED.


Dated: April 24, 202�
       New York, New York                                                       (� ,;&-
                                                                       ANDREW L. CARTER, JR.
                                                                       United States District Judge
